DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 09/09/2021 has been entered. Claims 1-2, 4 and 10 have been amended and Claims 11-14 have been newly added. Thus Claims 1-14 are currently pending and are under examination. 

Withdrawn Objections and Rejections
	Claim 1 has been amended by setting forth the flow steps in conducting the water-ethanol separating step, the demixing step and the butanol separating step. Thus the objection for this particular issue has been withdrawn.  
Claim 10 has been re-written in an active method steps. Accordingly, the objection of the claim has been withdrawn.
	Amendment of Claim 2 obviates the improper dependency and thus the 112(d) rejection of the claim has been withdrawn.
	In view of amendment of Claim 1 that recites the flow steps in conducting the water-ethanol separation step, the demixing step and the butanol separation step, US’495 fails to either anticipate or make obvious the process of amended Claim 1 (see Allowable subject matter set forth below). Thus the 102(a)(1) and 103 rejections of the record have been withdrawn.
Maintained and Newly Applied Claim Objections
Claim 1 stands objected to because of the following informalities:  replace the indefinite article “an” in “an hydroalcoholic” (line 1) with “a”.  Appropriate correction is required.
Claim 1 is newly objected to because of the following informalities:  
replace the indefinite article “a” in “a ethanol-water” (line 16) with “an”;
replace “the” with “a” in the limitation “the water/butanol/ethanol of step b (line 24) as the limitation is being recited for the first time in the claim;
replace “a” with “the” in the limitation “a water/butanol/ethanol of step c (line 31) as the limitation has already been recited in step b (line 25); and
replace “an” with “the” in the limitation “an ethanol-water” of step c (line 34) as the limitation has already been recited in step a (line 16).


Newly Applied Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 are newly rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite the new limitations “an injection of a heavy phase resulting from step b), into the distillation column in a zone between the side withdrawal and the third theoretical plate” (lines 13-15) and “an injection of a ethanol-water distillate resulting from step c), into the distillation column upstream of the feed and in a zone between the theoretical plate at the top of the column at which the reflux returns and the third theoretical plate”. 
However, the instant specification appears devoid of such description regarding injecting a heavy phase into the distillation column in a zone between the side withdrawal and the third theoretical place. The specification (Fig. 1) only supports injection of the heavy phase 17 at a zone downstream of and close to the side withdrawal 10 but not at the zone between the third theoretical plate where feedstock is injected via 1 and the side withdrawal 10. Furthermore, the specification (Fig. 1) only supports injection of ethanol-water distillate 25 at a zone slightly upstream of and close to where the reflux returns via line 6 but not in a zone between the top the theoretical plate and the third theoretical plate where feedstock is injected via 1. The specification fails to disclose either explicitly or implicitly, the newly introduced limitations.

MPEP § 2163.06 notes: " If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph - written description requirement. In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981)"  
MPEP § 2163.02 states that “Whenever the issue arises, the fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991). An applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Am. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997). Possession may be shown in a variety of ways including description of an actual reduction to practice, or by showing that the invention was "ready for patenting" such as by the disclosure of drawings or structural chemical formulas that show that the invention was complete, or by describing distinguishing identifying characteristics sufficient to show that the applicant was in possession of the claimed invention. See, e.g., Pfaff v. Wells Elecs., Inc., 525 U.S. 55, 68, 119 S.Ct. 304, 312, 48 USPQ2d 1641, 1647 (1998); Regents of the Univ. of Cal. v. Eli Lilly, 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997); Amgen, Inc. v. Chugai Pharm., 927 
MPEP § 2163.06 further notes " When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not "new matter" is involved. Applicant should therefore specifically point out the support for any amendments made to the disclosure."
This is a new matter rejection.
Claims 2-14 also introduce new matter for depending on Claim 1.


Maintained Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 stand rejected in a modified form and Claims 11-14 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an injection of a heavy phase resulting from step b), into the distillation column in a zone between the side withdrawal and the third 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Claim 1 recites the limitation "reflux returns" in line 18.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-14 are also rendered indefinite for depending on Claim 1.

Claim 10 recites the limitation "water-ethanol effluent" as the hydroalcoholic feedstock.  There is insufficient antecedent basis for this limitation in the claim because the composition of the hydroalcoholic feedstock appears to be different from that of Claim 1. The hydroalcoholic feedstock of Claim 1 recites that it comprises water, 

Allowable Subject Matter
	The subject matter of Claim 1 is free of prior art. The closest prior art reference Patent number US2,696,495 (US’495) and its teachings have been set forth in the Office Action mailed on 07/27/2021. US’495 fails to teach or suggest the claimed steps indicated on page 1 of the Remarks 09/09/2021. Accordingly, US’495 neither anticipates nor reasonably makes obvious the claimed process for treating a hydroalcoholic feedstock.

Conclusion
	Claims 1-14 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622